Citation Nr: 1723941	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for left foot hammer toe deformities of the lesser toes prior to July 28, 2015, and in excess of 20 percent from July 28, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for left foot hammer toe deformities of the lesser toes and assigned an initial noncompensable disability rating effective from July 1, 2004.  In a December 2015 rating decision, the RO granted an increased rating of 20 percent for the Veteran's foot injuries, effective July 28, 2015.  In an October 2016 statement, the Veteran indicated that he was not satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing in Atlanta, Georgia regarding an initial compensable evaluation for left foot hammer toe deformities of the lesser toes.  The VLJ that presided over the July 2010 hearing retired.  In October 2010, the Board remanded the appeal for additional development and the Veteran elected not to have a Board hearing in his December 2010 substantive appeal.

In October 2010, August 2014, and September 2016, the Board remanded this case for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.  


FINDINGS OF FACT

1.  Prior to July 28, 2015,  the Veteran's hammer toe deformity of the left foot does not affect all toes and is without claw foot.

2.  From July 28, 2015, the Veteran's left foot disability is productive of no more than a moderately severe foot impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left foot hammer toe deformities of the lesser toes prior to July 28, 2015, and in excess of 20 percent from July 28, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5282, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an October 2004 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, private records, and service treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, a material change in the disability level was observed; thus, the RO assigned a 20 percent evaluation from July 28, 2015, the date of the VA examination as that was the earliest date of the objective medical evidence showing an increase in the severity of the Veteran's condition.   

The RO has rated the Veteran's left foot hammer toe deformities of the lesser toes prior to July 28, 2015 under 38 C.F.R. § 4.71a, Diagnostic Code 5282 - hammer toe.  A noncompensable rating is warranted where single toes are affected.   A 10 percent rating is warranted when all toes are affected unilaterally without claw foot.

The Veteran's 20 percent evaluation from July 28, 2015 is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 - foot injuries, other.  Under Diagnostic Code 5284, other foot injuries are rated 10 percent disabling when moderate, 20 percent disabling when moderately severe, and 30 percent disabling when severe.  With actual loss of use of the foot, a 40 percent rating is assigned under Diagnostic Code 5167.  Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code, such as in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

The Veteran's initial visit with his VA physician was in October 2007.  He complained of persistent foot pain, but mostly in his right foot.  

In December 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was affected by a hammer toe deformity of his second, third, fourth, and little toes bilaterally.  His shoes displayed an uneven wear pattern of both heels.  The VA physician opined that his right foot pain was the direct result of his service-connected bunionectomy.

In May 2014, the Veteran was diagnosed with plantar fasciitis of his left foot.  The Veteran complained of left heel pain and right leg pain.  He used inserts for the plantar fasciitis, which helped, but compensated with his right leg due to the left foot pain.  

In July 2015, the Veteran was afforded a VA examination of his left foot.  At that time, it was noted that the Veteran had not sought any treatment for the left foot since 2012.  The Veteran stated that he had left foot pain while wearing closed toe shoes and pain with walking and standing.  His employer does not allow employees to wear sandals, which would relieve his foot discomfort.  His left foot became weak, easily fatigued after prolonged use, and swollen at the end of the day.  He used an over-the-counter foot insert for relief.  The VA examiner found that the Veteran was affected by a hammer toe deformity on his left foot with his second, third, fourth, and little toe, but did not have claw foot.  On examination, it was noted that the Veteran had weakened movement, excess fatigability, pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, deformity, and interference with standing.  

The Veteran underwent his most recent VA examination in December 2016.  The VA examiner noted the Veteran's diagnoses of a hammer toe deformity of both feet, hallux valgus of both feet, plantar fasciitis of both feet, and degenerative arthritis of his left foot.  It was noted that the Veteran had from pain in his left foot metatarsal bone and experienced discomfort on the top of his left foot that felt like a knot on the anterior of his metatarsal area, as well as heel.  He stated that his pain changed depending on how he adjusted his gait.  The Veteran did not report that flare-ups impacted the function of the foot.  The Veteran worked full-time at a desk with computer input and missed five days of work in the past twelve month period, yet there was no job endangerment.  Further, he was able to complete 90 percent of his work at a computer where he could take his shoes off to relieve his discomfort.  Pain of the left foot was found and the examiner noted that such pain contributed to functional loss.  The VA examiner found that the Veteran was affected by a hammer toe deformity of his second, third, fourth, and little toes bilaterally, but his impairment due to his left hammer toe disability is slight and that there is no evidence of claw foot.  The examiner opined that the Veteran's increased difficulty with standing and walking is mostly due to bilateral plantar fasciitis which is unrelated to the Veteran's service-connected conditions.  The examiner found manifestations such as mild pain on movement and with weight bearing, disturbance with locomotion, interference with standing, lack of endurance due to hallux valgus with right bunionectomy and 2nd toe surgery and bilateral hammer toe.  (Service connection has already been established for status post bunionectomy and hammer toe surgery of the right foot).  Also, the examiner concluded that the plantar fasciitis is unrelated to the Veteran's hammer toes and hallux valgus, and would not aggravate either of these conditions.  

A December 2016 disability benefits questionnaire revealed that the Veteran had hammer toe deformity of his third and fourth toes bilaterally and plantar fasciitis of his left foot.  The Veteran stated that his conditions began 25 years earlier during exercise, which caused pain and swelling of the left foot.  He asserted that his condition continued to get worse and that he had a flare up the day before.  He described the flare ups as severe soreness with swelling and redness.  During the examination, no pain was found bilaterally, no functional loss was found for the left lower extremity attributable to the claimed condition, and no occupational impact was noted.  The examiner concluded that the Veteran's plantar fasciitis was not caused by hammer toe of the left foot but was caused by prolonged standing, jumping, obesity and flat feet.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Veteran has been examined multiple times and his most recent VA examination in December 2016 noted the development of pain in his left foot metatarsal bone and discomfort on the top of his left foot that felt like a knot on the anterior of his metatarsal area, as well as heel.  The December 2016 VA examiner opined that the Veteran's increased difficulty with standing and walking is due to his nonservice-connected plantar fasciitis, which is unrelated to his service-connected conditions.  Also, his plantar fasciitis is unrelated to his hammer toes and hallux valgus, and would not aggravate either of these conditions.  The December 2015 rating decision increased the Veteran's left foot hammer toe deformities of the lesser toes, which was rated at 0 percent disabling, to 20 percent effective July 28, 2015.  The increase was based on the July 2015 VA examiner's assessment of the moderately severe impairment of the Veteran's left foot hammer toe condition based on findings of weakened movement, excess fatigability, pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, deformity, and interference with standing, which was considered analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related.  The preponderance of the evidence is against an initial compensable rating prior to July 28, 2015 as the Veteran does not have a hammer toe deformity with all toes unilaterally, does not have claw foot, and there is no objective medical evidence showing an increase in the severity of the Veteran's condition prior to July 28, 2015.  Further, the preponderance of the evidence is against a rating in excess of 20 percent from July 28, 2015 as there is no objective medical evidence showing an increase in the severity of the Veteran's condition after July 28, 2015 based on a service connected injury or disability.  The most recent examiner clearly described functional impairment due to the Veteran's service-connected left foot hammer toe disability as slight in degree and attributed the Veteran's predominant foot symptoms including pain and soreness to nonservice-connected plantar fasciitis resulting in increased difficulty with walking and standing.  Notably, prior to July 2015, and at the December 2009 VA examination, the examiner attributed the Veteran's foot pain to a bunionectomy.  Again, similar to the plantar fasciitis, the Veteran's left foot hallux valgus is a nonservice-connected condition.  Service connection for bilateral plantar fasciitis including as secondary to left foot hammer toe deformities of the lesser toes was denied by the AOJ in a not yet appealed February 2017 rating decision.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left foot disability, to include left foot hammer toe deformities of the lesser toes, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  The Veteran works full-time and missed five days of work in a twelve month period according to his December 2016 VA examination, yet he stated that there is no job endangerment.  Further, the Veteran is able to complete 90 percent of his work at a computer and is able to take his shoes off to relieve his discomfort.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Accordingly, the noncompensable rating prior to July 28, 2015 is confirmed and continued, the 20 percent rating from July 28, 2015 is confirmed and continued, and the appeal is denied.


ORDER

An initial compensable evaluation for left foot hammer toe deformities of the lesser toes prior to July 28, 2015, and in excess of 20 percent from July 28, 2015 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


